ROGERS, Circuit Judge.
After Family Health Chiropractic (FHC) sued MD On-Line under the Junk Fax Prevention Act, MD On-Line quickly extended a settlement offer. FHC rejected the settlement offer and then filed an amended complaint that sought class certification. MD On-Line subsequently filed a motion to dismiss, arguing that because the rejected settlement offer covered all of FHC’s demanded relief, FHC’s claims were moot. MD On-Line now appeals the district court’s denial of that motion' to dismiss. Because the Supreme Court’s decision in Campbell-Ewald Co. v. Gomez, — U.S.-, 136 S.Ct. 663, 193 L.Ed.2d 571 (2016), controls the issue in this appeal, the district court’s denial of the motion to dismiss was proper.
Even if we assume that MD On-Line’s settlement offer satisfied all of FHC’s demands, FHC’s claims still give rise to a live case or controversy under Campbell-Ewald. The parties dispute whether the settlement offer covered all of FHC’s demanded relief. Campbell-Ewald, however, held as a general matter that “an unaccepted settlement offer or offer of judgment does not moot a plaintiffs.case.” Campbell-Ewald, — U.S. at -, 136 S.Ct. 663. Thus, even if MD On-Line offered complete relief to FHC, FHC’s lack of acceptance of that offer means that this case remains a live case or controversy under Article III.
MD On-Line attempts to distinguish its unexpired settlement offer from an expired offer of judgment under Federal Rule of Civil Procedure 68. The reasoning of Campbell-Ewald, however, extended to “unaccepted” settlement offers, Op. -, , , , , , not just expired settlement offers. FHC’s claims were therefore not rendered moot by the rejected settlement offer from MD On-Line,
The district court’s order is therefore affirmed.